Citation Nr: 1000576	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for a low back 
disorder prior to March 5, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder on and after March 5, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and Board remand.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's low back 
disorder was manifested by daily back pain but "excellent" 
range of motion and no evidence of characteristic pain on 
motion.

2.  From September 26, 2003 through March 5, 2005, the 
Veteran's low back disorder was manifested by no evidence of 
forward flexion less than 85 degrees or combined range of 
motion less than 235 degrees; no evidence of muscle spasm, 
guarding, localized tenderness, or vertebral fracture; and no 
evidence of characteristic pain on motion.

3.  On and after March 5, 2005, the Veteran's low back 
disorder was manifested by forward flexion to 10, 60, and 90 
degrees; extension to 5 and 20 degrees; left lateral flexion 
to 5 and 20 degrees; right lateral flexion to 10 and 20 
degrees; right and left rotation to 20 degrees; and no 
evidence of ankylosis.

4.  On and after October 2, 2009, the Veteran's low back 
disorder was manifested by neurological manifestations of the 
lower extremities, including complaints of low back pain 
radiating to the right leg, objective evidence of decreased 
deep tendon reflexes and a positive straight leg raise test, 
and a finding of possible lumbar radiculopathy.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a 
compensable evaluation for a low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

2.  From September 26, 2003 through March 5, 2005, the 
criteria for a compensable evaluation for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
38 C.F.R. § 4.71a, General Rating Formula (2009).

3.  On and after March 5, 2005, the criteria for an 
evaluation of 40 percent, but no more, for a low back 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2009).

4.  On and after October 2, 2009, the criteria for a separate 
evaluation for the neurological manifestations of the 
Veteran's low back disorder have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased rating 
for a low back disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to an October 2009 readjudication of the 
Veteran's claim, letters dated in March 2003, November 2004, 
February 2006, October 2007, and August 2008 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment 
records, identified private medical records, and VA 
vocational rehabilitation records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also 
accorded several VA examinations during the course of his 
appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
indicated that he found these examinations to be inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, 
the Board finds that the VA examinations obtained in this 
case are more than adequate, and they provide sufficient 
detail to determine the severity of the Veteran's low back 
disorder during the periods pertinent to his claim.  Finally, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini, 18 Vet. App. 
112.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a July 1975 rating decision, the RO granted service 
connection for a low back disorder, and assigned a 
noncompensable evaluation, effective June 9, 1975, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1975).  In January 
2003, the Veteran filed the present claim for an increased 
evaluation of his low back disorder.  By a July 2003 rating 
decision, the RO denied the Veteran's claim for a compensable 
evaluation.  In April 2004, the Veteran filed a notice of 
disagreement with regard to the assigned rating, and in 
November 2004, he perfected his appeal.  In January 2006, the 
RO issued a rating decision which granted a 20 percent 
evaluation for a low back disorder, effective March 5, 2005, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2009).

During the course of this appeal, the applicable rating 
criteria for spine disorders were amended under changes to 
the rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a, effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  All applicable 
diagnostic criteria will be discussed below.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  If the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and from, the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

I.  Prior to September 26, 2003

Prior to September 26, 2003, the Veteran's low back disorder 
is evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  Diagnostic Code 5295 provides that a 
noncompensable evaluation is warranted when there is 
lumbosacral strain with slight subjective symptoms only.  Id.  
A 10 percent evaluation is for application when there is 
lumbosacral strain with characteristic pain on motion.  Id.  
A 20 percent evaluation is warranted when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Id.  A maximum 40 percent evaluation is 
warranted when there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

In March 2003, the Veteran underwent a VA spine examination.  
The Veteran complained of daily back pain with the right side 
slightly worse than the left.  He denied taking any 
medication for his back pain.  Physical examination revealed 
no real tenderness to palpation along the midline or along 
the paraspinal muscles.  He had "excellent" range of motion 
with forward flexion to 90 degrees, extension to 35 degrees, 
right and left lateral flexion to 35 degrees, and right and 
left lateral rotation to 85 degrees.  Examination of the 
neuromuscular functioning demonstrated that he had 5/5 motor 
function in the bilateral hip flexors, quadriceps, 
hamstrings, foot dorsiflexors, plantar flexors, and extensor 
hallicus longus.  He had 2+ and symmetric patellar and 
Achilles reflexes, and a straight leg raise test was 
negative, bilaterally.  Sensation was normal, and there was 
no clonus.  A Babinski test was negative, bilaterally.  The 
diagnosis was chronic low back strain.

After consideration of the evidence of record, the Board 
finds that a compensable evaluation prior to September 26, 
2003 is not warranted.  Although the Veteran reported daily 
back pain, the objective evidence does not reflect that there 
was characteristic pain on motion.  In fact, the March 2003 
VA examiner reported that the Veteran's range of motion was 
"excellent."  Thus, as there is no evidence of 
characteristic pain on motion, a compensable evaluation is 
not warranted for the Veteran's low back disorder prior to 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Consideration has been given to an increased evaluation for 
the Veteran's service-connected low back disorder under other 
potentially applicable diagnostic codes from prior to 
September 26, 2003.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1995).  However, the evidence of record does not 
demonstrate ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5286, 5289 (2003).  Additionally, the 
evidence of record does not demonstrate a fracture of the 
lumbar spine, limitation of motion of the lumbar spine, or 
sacroiliac injury and weakness.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293, 5294 (2003).  

In addition, the Veteran is not entitled to an increased 
evaluation for his low back disorder prior to September 26, 
2003 under the criteria for intervertebral disc syndrome, as 
there is no evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the prior 12 months 
or physician-prescribed bed rest.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Accordingly, prior to September 26, 
2003, a compensable evaluation is not warranted for 
intervertebral disc syndrome.

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
low back disability prior to September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293.  However, the 
medical evidence does not reveal any complaints of 
neurological symptoms for the Veteran's low back disorder for 
this time period.  Accordingly, prior to September 26, 2003, 
a separate evaluation is not warranted for neurological 
manifestations of the Veteran's low back disorder.  Id.

Accordingly, a compensable evaluation is not warranted for 
the Veteran's low back disorder prior to September 26, 2003.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  On and After September 26, 2003

On and after September 26, 2003, the Veteran's low back 
disorder was rated under Diagnostic Codes 5295 and 5237 for 
lumbosacral strain and under Diagnostic Code 5239 for 
spondylolisthesis or segmental instability.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  Because the 
Veteran's claim was received prior to the effective date of 
this regulation change, the Board must consider the Veteran's 
low back disorder for this time period under both the old and 
the revised rating criteria and must apply the old rating 
criteria if the result is more favorable to the Veteran.  See 
Kuzma, 341 F. 3d at 1328.

As discussed above, prior to September 26, 2003, Diagnostic 
Code 5295 provided that a noncompensable evaluation was 
warranted when there was lumbosacral strain with slight 
subjective symptoms only.  Id.  A 10 percent evaluation was 
for application when there was lumbosacral strain with 
characteristic pain on motion.  Id.  A 20 percent evaluation 
was warranted when there was lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  Id.  A maximum 
40 percent evaluation was warranted when there was severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

On and after September 26, 2003, spine disabilities were 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  See 
38 C.F.R. § 4.71a, General Rating Formula (2009).  The 
diagnostic code for lumbosacral strain was changed to 
Diagnostic Code 5237.  Spondylolisthesis or segmental 
instability were assigned Diagnostic Code 5239.  Both 
Diagnostic Code 5237 and 5239 fall under the General Rating 
Formula.  Id. 

Under the General Rating Formula, a 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
evaluation is warranted when there is forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
is warranted when there is unfavorable ankylosis of the 
entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, right and left lateral flexion are zero to 30 
degrees, and right and left rotation are zero to 30 degrees.  
The combined range of motion is the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2009). 

i.  From September 26, 2003 through March 5, 2005

From September 26, 2003 through March 5, 2005, a 
noncompensable evaluation has been assigned for the Veteran's 
service-connected low back disability.  

In a February 2005 private medical treatment record, the 
Veteran reported that he had a history of low back pain, and 
stated that he did not have to undergo surgery for his low 
back pain.  Physical examination revealed cranial nerve I to 
be intact to wintergreen; cranial nerve II showed that the 
pupils were equal, round, and reactive to light and 
accommodation with benign fundi and visual fields which were 
intact to confrontation; cranial nerves III, IV, and VI 
showed extraocular movements to be intact with no nystagmua; 
cranial nerve V was intact to sensation throughout with 
normal mastication; cranial nerve VII showed that the face 
was symmetric throughout and corneal reflexes were intact; 
cranial nerve VIII showed that Weber and Rinne tests were 
normal and that acuity was grossly intact; cranial nerves IX 
and X revealed that the palate elevated symmetrically and 
that the Veteran swallowed and phonated normally; cranial 
nerve XI showed that the sternocleidomastoid and trapezius 
muscles were intact; and cranial nerve XII revealed that the 
tongue was midline.  Motor examination showed normal tone, 
bulk, strength, and movements.  Muscle stretch reflexes were 
2+/4 amplitude and symmetric throughout both the upper and 
lower extremities.  Plantar reflexes were downgoing, 
bilaterally.  Sensory examination revealed pinprick, light 
touch, and vibration sensation to be intact over both the 
upper and lower extremities.  The Veteran walked with a 
mildly broadened base of gait and had moderate difficulty 
with tandem gait.  The diagnosis was episodes of dizziness. 

After consideration of the pertinent evidence of record, the 
Board concludes that a compensable evaluation is not 
warranted for the Veteran's low back disorder from September 
26, 2003 through March 5, 2005.  The limited medical evidence 
during the pertinent time period does not show forward 
flexion greater than 60 degrees but not greater than 85 
degrees; a combined range of motion greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, 
General Rating Formula.  Thus, a compensable evaluation is 
not warranted for the Veteran's low back disorder from 
September 26, 2003 through March 5, 2005 under the revised 
rating criteria.  Id.

Further, as the evidence of record for the pertinent time 
period does not show any evidence of lumbosacral strain with 
characteristic pain on motion, a compensable evaluation is 
not warranted under the rating criteria in effect prior to 
September 26, 2003, and those rating criteria do not provide 
a more favorable result.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295; see also Kuzma, 341 F. 3d at 1328.  

Accordingly, a compensable evaluation for a low back disorder 
from September 26, 2003 through March 5, 2005 is not 
warranted.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected low back disorder under other 
potentially applicable diagnostic codes from September 26, 
2003 through March 5, 2005.  See Schafrath, 1 Vet. App. at 
595.  However, the evidence of record does not demonstrate 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289.  Additionally, the evidence of record does 
not demonstrate a fracture of the lumbar spine, limitation of 
motion of the lumbar spine, or sacroiliac injury and 
weakness.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293, 
5294.  

In addition, the Veteran is not entitled to a compensable 
evaluation for his low back disorder from September 26, 2003 
to March 5, 2005 under the criteria for intervertebral disc 
syndrome, as there is no evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the prior 
12 months or physician-prescribed bed rest.  38 C.F.R. § 
4.71a, Diagnostic Code 5293; see Tedeschi, 7 Vet. App. at 
414.  Accordingly, from September 26, 2003 to March 5, 2005, 
a compensable evaluation is not warranted for intervertebral 
disc syndrome.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's low 
back disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293; 
38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2009).  
However, the only relevant medical evidence of record during 
the pertinent time period reveals a normal neurological 
examination.  Moreover, the Veteran has not reported any 
neurological symptoms related to his low back disorder during 
the pertinent time period.  Thus, the evidence of record does 
not support a neurological component to the Veteran's low 
back disorder from September 26, 2003 through March 5, 2005.  
The Veteran is not entitled to a separate evaluation for 
neurological symptoms of a low back disorder from September 
26, 2003 through March 5, 2005.

Accordingly, a compensable evaluation for a low back disorder 
is not warranted from September 26, 2003 through March 5, 
2005.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 56.

ii.  On and after March 5, 2005

On and after March 5, 2005, the Veteran's low back disorder 
has been rated as 20 percent disabling under Diagnostic Code 
5239.

In March 2005, the Veteran underwent a VA spine examination.  
The report notes his complaints of low back pain and right 
buttock pain.  The Veteran reported that he was able to walk 
approximately two blocks before the pain became very severe.  
He denied the used of a cane or other assistive device, but 
noted that he did take medication.  He also reported that his 
back pain worsened when climbing stairs, and that he has had 
one or two incapacitating episodes per year, lasting 2 to 3 
days at a time, which responded to heat and rest.  Physical 
examination revealed range of motion with forward flexion to 
60 degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 15 
degrees.  He had mild tenderness to palpation in the lower 
back but no paraspinal muscle spasms.  There was 5/5 strength 
in all groups in the lower extremities, and there was equal 
sensation, bilaterally.  A vascular examination of the feet 
was normal, and a straight leg raise test was negative.  X-
rays of the lumbosacral spine were obtained, which revealed 
mild joint space disc narrowing at L4-L5 and L5-S1 with no 
acute radiographic bony abnormalities.  The diagnosis was 
mild degenerative disc disease.

In July 2005, the Veteran underwent another VA spine 
examination.  Physical examination revealed tenderness to 
palpation at L3-L4 and mild tenderness over L4-L5 as well as 
the paraspinal musculature.  He had a negative straight leg 
raise test, bilaterally.  He was neurovascularly intact to 
sural, saphenous, superficial peroneal and deep peroneal as 
well as all sensory dermatomes.  In the bilateral lower 
extremities, he had 5/5 strength in the quadriceps, 
hamstrings, gastrocsoleus, tibialis anterior, extensor 
hallicus longus, and flexor hallicus longus.

A July 2008 private medical treatment record notes the 
Veteran's complaints of back pain along the iliac crest, 
particularly with walking.  The Veteran noted that the pain 
was constant and nagging.  He also reported that his pain 
increased with sitting, walking, standing, and weather 
changes.  He indicated that his pain was between a 3 and a 6 
on a 1 to 10 scale.  Physical examination showed decreased 
weight bearing on the right and that he maintained an 
extended right knee.  The lumbar spine was flat, and he stood 
with 15 degrees of hip flexion.  There was tenderness to 
light touch over the iliac crests, spinous processes, and 
lumbar paraspinal muscles.  Range of motion showed forward 
flexion to 10 degrees, extension to 5 degrees, right lateral 
flexion to 10 degrees, and left lateral flexion to 5 degrees.  
The Veteran was able to heel and toe walk.  Single leg stance 
was limited to 6 seconds before loss of balance on each leg.

In October 2009, the Veteran underwent another VA spine 
examination.  The Veteran complained of constant sharp and 
dull pain in the low back and rated the typical pain on a 
daily basis as a 4 on a 1 to 10 scale.  The Veteran also 
reported that his back pain radiated down his right leg 
during a flare-up, but that he experienced no tingling, 
weakness, or numbness at any time.  The Veteran indicated 
that his low back pain flared-up with bending, lifting, 
walking, weather, and overuse, and that it was improved with 
rest and medication.  He noted that the flare-ups could occur 
on a monthly basis, and that they lasted from 2 hours to all 
day.  The Veteran also reported that after repetitive use or 
during a flare up, the range of motion and function of his 
low back were additionally moderately more limited by pain, 
weakness, and fatigability, and that pain had the most 
functional impact.  The Veteran stated that he had 
approximately 10 incapacitating episodes over the prior year, 
and that each of those episodes lasted for 2 to 3 days.  He 
also denied seeking medical treatment during these episodes.  
The Veteran noted that he could walk up to 1 mile, that he 
feels unsteady but does not fall, and that he could stand for 
up to 1 hour.  He denied the use of assistive devices.  He 
indicated that his low back disorder affected his 
occupational duties by causing pain with walking and 
standing, decreased concentration, increased absenteeism, the 
need for more frequent breaks, and being assigned light duty.

Physical examination revealed normal posture with slightly 
antalgic gait with a normal stance phase, bilaterally.  The 
Veteran was able to rise on his toes and heels without 
difficulty and was able to rise from a shallow squat with 
difficulty and a complaint of pain.  A Romberg test was 
negative for instability.  There was diffuse tenderness to 
palpation over the lower lumbar spine, right and left 
sacroiliac joints, right and left sciatic notches, and 
adjacent right and left paraspinal muscles.  There was no 
palpable spasm, and there were no surgical scars.  Range of 
motion showed forward flexion to 90 degrees with pain at 45 
degrees, extension to 20 degrees with pain, right and left 
lateral bending to 20 degrees with pain, and right and left 
lateral rotation to 20 degrees.  The VA examiner reported 
that there was no objective finding of additional limitation 
of movement following repetitive use testing with 3 
repetitions during examination.  The Veteran demonstrated 
that during a flare-up, the effective functional range of 
motion was additionally limited to 45 degrees of flexion, 20 
degrees of extension, 20 degrees of right and left lateral 
bending, and 20 degrees of right and left lateral rotation.  
Deep tendon reflexes were 2+, bilaterally, at the patellar 
tendons, but were difficult to elicit at the Achilles tendon.  
Straight leg raising was positive on the right, and the 
Veteran stated that there was pain radiating down the right 
leg during his seated straight leg raising test.  Strength 
was 5/5 in the bilateral lower extremities, and sensation was 
intact to light touch in the bilateral lower extremities.  X-
rays of the lumbar spine revealed mild degenerative changes.  
The diagnoses were chronic low back strain and degenerative 
disc disease of the lumbar spine.  The VA examiner reported 
that the Veteran's complaints of pain and demonstrated 
limitation of motion were supported by the objective evidence 
of his chronic low back strain, and that the Veteran had 
decreased deep tendon reflexes and a positive straight leg 
raise which "possibly indicated a lumbar radiculopathy."

After consideration of the pertinent evidence of record, the 
Board concludes that a 40 percent evaluation for a low back 
disorder on and after March 5, 2005, but no greater, is 
warranted.  Although the March 2005 VA examination report 
showed forward flexion of the lumbar spine to 60 degrees and 
the October 2009 VA examination report revealed forward 
flexion of the lumbar spine to 90 degrees with pain at 45 
degrees, the July 2008 private medical treatment record 
showed that the Veteran had forward flexion to 10 degrees on 
examination.  Thus, as there is evidence that the Veteran had 
forward flexion of the thoracolumbar spine to 30 degrees or 
less in July 2008, the Board concludes that an increased 
evaluation of 40 percent is warranted under the pertinent 
rating criteria.  38 C.F.R. § 4.71a, General Rating Formula.  
However, an evaluation greater than 40 percent is not 
warranted for the Veteran's low back disorder on and after 
March 5, 2005, as there is no medical evidence of unfavorable 
ankylosis of the thoracolumbar spine or of the entire spine.  
Id.  Accordingly, an increased evaluation of 40 percent, but 
no greater, is awarded for the Veteran's low back disorder on 
and after March 5, 2005.

Further, as 40 percent is the maximum evaluation for a 
lumbosacral strain under the rating criteria in effect prior 
to September 26, 2003, those rating criteria do not provide a 
more favorable result.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295; see also Kuzma, 341 F. 3d at 1328.  

In addition, the Veteran is not entitled to an increased 
rating for his low back disorder on and after March 5, 2005 
under the criteria for intervertebral disc syndrome, as there 
is no evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the prior 12 months 
or physician-prescribed bed rest.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc Syndrome); see Tedeschi, 7 Vet. App. at 414.  Although 
the Veteran reported incapacitating episodes as frequently as 
times per year during his March 2005 and October 2009 VA 
examinations, there is no evidence that the attacks required 
physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome, Note (1).  
Moreover, during the October 2009 VA examination, the Veteran 
denied having sought medical treatment during his reported 
incapacitating episodes.  Accordingly, on and after March 5, 
2005, an increased evaluation is not warranted for 
intervertebral disc syndrome.

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
Veteran's low back disorder.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The first objective evidence of 
neurological symptoms due to the Veteran's service-connected 
low back disorder was during his October 2009 VA examination, 
when he complained of back pain radiating to his right lower 
extremity, but denied tingling, weakness, and numbness.  The 
physical examination revealed decreased deep tendon reflexes 
and a positive straight leg raise test on the right.  The 
examiner stated that the Veteran's decreased deep tendon 
reflexes and positive straight leg raise possibly indicated a 
lumbar radiculopathy.  Accordingly, a separate evaluation 
beginning October 2, 2009, for the neurological symptoms of 
the Veteran's low back disorder is warranted.  Id. 

III.  Other Considerations

Throughout the applicable time periods, consideration has 
been given to whether there is any additional functional loss 
not contemplated in the current ratings assigned for the 
Veteran's low back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
lack of coordination, restricted or excess movement of the 
joint, or pain on movement.  38 C.F.R. § 4.45 (2009).  

Prior to March 5, 2005, the evidence showed that the Veteran 
reported daily low back pain.  However, the objective 
evidence of record does not show that the Veteran's low back 
disorder caused a compensable level of functional loss.  The 
objective evidence of record prior to March 5, 2005 showed no 
tenderness to palpation, 5/5 motor function 2+ reflexes, 
normal sensation, no clonus, and a negative Babinski test.  
In addition, cranial nerves were intact.  Although the 
Veteran's base of gait was mildly broadened and he had 
moderate difficulty with tandem gait, the evidence does not 
reflect any additional functional impairment sufficient to 
merit a compensable evaluation under Diagnostic Code 5295 or 
under the General Rating Formula.  See id.; see also 38 
C.F.R. § 4.71a, Diagnostic Code 5295 and General Rating 
Formula.  Accordingly, the Veteran is not entitled to a 
compensable evaluation prior to March 5, 2005 based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain sufficient to warrant a compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 206.

On and after March 5, 2005, the Veteran reported constant and 
nagging low back pain.  He indicated that the pain worsened 
with walking, sitting, standing, weather changes, lifting, 
bending, and overuse.  He noted that the pain improved with 
rest and medication, but he denied using assistive devices.  
He reported flare-ups on a monthly basis which lasted from 2 
hours to all day.  He also stated that, after repetitive use 
or during a flare-up, his range of motion and function were 
additionally moderately more limited by pain, weakness, and 
fatigability, and that pain had the most functional impact.  
The Veteran also reported that he could walk up to 1 mile, 
could stand up to 1 hour, and that he felt unsteady but did 
not fall.  Physical examination regularly showed 5/5 
strength, intact sensation, tenderness to palpation, and no 
muscle spasm.  A July 2008 private treatment record noted 
decreased weight bearing on the right, a flat lumbar spine, 
and some loss of balance after 6 seconds on single leg 
stance.  The October 2009 VA examiner reported that a Romberg 
test was negative for instability.  In addition, the October 
2009 VA examiner stated that, during a flare-up, the 
Veteran's range of motion was additionally limited to 45 
degrees of flexion, but not additionally limited in 
extension, right and left lateral flexion, or right and left 
rotation.  Thus, the objective evidence of record does not 
show that the Veteran's low back disorder caused a level of 
functional loss greater than that contemplated in the 
assigned 40 percent evaluation on and after March 5, 2005.  
Id.  Although there is evidence that the Veteran's low back 
flexion was additionally limited during a flare-up, the 
extent to which it was additionally limited would not merit 
an evaluation greater than 40 percent under the General 
Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  The additional 45 degrees of limited flexion 
added to the Veteran's range of motion showing forward 
flexion to 90 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees, and right and left 
rotation to 20 degrees would not result in an evaluation 
greater than 40 percent.  Moreover, the evidence does not 
reflect functional loss beyond that contemplated in the 
currently assigned evaluation.  Accordingly, the Veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture, 
throughout all of the time periods on appeal, was not so 
unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's low back disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  Prior to September 
26, 2003, the Veteran's low back disorder was manifested by 
daily back pain but "excellent" range of motion and no 
evidence of characteristic pain on motion.  From September 
26, 2003 through March 5, 2005, the Veteran's low back 
disorder was manifested by no evidence of forward flexion 
less than 85 degrees or combined range of motion less than 
235 degrees; no evidence of muscle spasm, guarding, localized 
tenderness, or vertebral fracture; and no evidence of 
characteristic pain on motion.  On and after March 5, 2005, 
the Veteran's low back disorder was manifested by forward 
flexion to 10, 60, and 90 degrees; extension to 5 and 20 
degrees; left lateral flexion to 5 and 20 degrees; right 
lateral flexion to 10 and 20 degrees; right and left rotation 
to 20 degrees; and no evidence of ankylosis.  On and after 
October 2, 2009, the Veteran's low back disorder was also 
manifested by neurological manifestations of the lower 
extremities, including complaints of low back pain radiating 
to the right leg, objective evidence of decreased deep tendon 
reflexes and a positive straight leg raise test, and a 
finding of possible lumbar radiculopathy.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the current 
disability ratings for his service-connected low back 
disorder.  Ratings in excess thereof are provided for certain 
manifestations of the service-connected low back disorder, 
but the medical evidence of record did not demonstrate that 
such manifestations were present in this case.  The criteria 
for the current disability ratings more than reasonably 
describes the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluations 
are adequate and no referral is required.


Accordingly, a compensable evaluation prior to March 5, 2005 
and an evaluation greater than 40 percent on and after March 
5, 2005 for the orthopedic manifestations of the Veteran's 
service-connected low back disorder are not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the periods pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110; see also Hart, 21 Vet. App. at 509-10.


ORDER

Prior to September 26, 2003, a compensable evaluation for a 
low back disorder is denied.

From September 26, 2003 to March 5, 2005, a compensable 
evaluation for a low back disorder is denied.

On and after March 5, 2005, an increased evaluation of 40 
percent, but no more, for the Veteran's low back disorder is 
warranted, subject to the laws and regulations governing the 
payment of monetary benefits.

On and after October 2, 2009, a separate rating for 
neurological manifestations of the Veteran's low back 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran's vocational rehabilitation record, which has 
been associated with his claims file, reflects that he has 
been unemployed since July 2004, and that his "service-
connected disability/disabilities contribute in substantial 
part to the impairment to employability. . . ."  Thus, the 
Board finds that the issue of entitlement to TDIU has been 
raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  As the RO has 
not yet considered whether the Veteran is entitled to TDIU, 
the issue must be remanded to the RO for consideration.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2.  The RO must provide the Veteran with 
an examination to determine the effects of 
his service-connected disability on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case 
and the claims file, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected disability 
alone precludes him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  The RO must then adjudicate the issue 
of whether TDIU is warranted.  If the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


